Case: 19-30949      Document: 00515522943         Page: 1    Date Filed: 08/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30949                          August 11, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS A. DICKERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:19-CR-198-1


Before KING, SMITH, and WILSON, Circuit Judges.
PER CURIAM: *
       Thomas A. Dickerson pleaded guilty to two counts of an information
charging him for making false statements to the Commodity Credit
Corporation, and the district court varied upward from the guidelines
imprisonment range in imposing consecutive 60-month terms of imprisonment
and concurrent three-year periods of supervised release. Restitution in the
amount of $18,048,304.71 was ordered.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30949     Document: 00515522943     Page: 2    Date Filed: 08/11/2020


                                  No. 19-30949

      Dickerson contends that the sentence is substantively unreasonable. He
asserts, based on government statistics, that the sentence involves an
unwarranted disparity and that the district court gave inadequate reasons and
insufficient weight to his mitigating character evidence.
      The district court shall impose a sentence that is sufficient but not
greater than necessary to comply with the factors listed in 18 U.S.C. § 3553(a).
See Gall v. United States, 552 U.S. 38, 50 n.6 (2007). A non-guidelines sentence
is unreasonable if “it (1) does not account for a factor that should have received
significant weight, (2) gives significant weight to an irrelevant or improper
factor, (3) or represents a clear error of judgment in balancing the sentencing
factors.” United States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017) (internal
quotation marks and citation omitted). Our review is for an abuse of discretion.
See Gall, 552 U.S. at 51.
      Because Dickerson has failed to provide any details with respect to the
underlying sentences of similarly situated defendants, he has not shown that
his sentence involved an unwarranted sentencing disparity. See United States
v. Waguespack, 935 F.3d 322, 337 (5th Cir. 2019), cert. denied, 140 S. Ct. 827
(2020).
      Because the district court correctly calculated and considered the
guidelines range, it “necessarily gave significant weight and consideration to
the need to avoid unwarranted disparities.” Gall, 552 U.S. at 54. The district
court explained in imposing the sentence that this case is atypical and that
most of Dickerson’s criminal conduct was uncharged.          The district court’s
findings were adequate, and the variance was not unusually harsh. See United
States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008); United States v.
Williams, 517 F.3d 801, 809 (5th Cir. 2008).




                                        2
    Case: 19-30949    Document: 00515522943     Page: 3   Date Filed: 08/11/2020


                                 No. 19-30949

      In arguing that the district court failed to consider adequately the
character evidence he presented at sentencing, Dickerson asserts that he has
shown that he “is a man of good character who in a time of farming crisis made
bad decisions.”
      The district court stated that it had reviewed Dickerson’s mitigating
evidence, and it found that Dickerson’s criminal conduct continued over an
extended period and involved multiple victims; it was atypical in its course and
scope. No abuse of discretion has been shown. See Gall, 552 U.S. at 51. The
judgment is AFFIRMED.




                                       3